Citation Nr: 0609577	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus (claimed 
as ringing in the ears).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for status post 
myocardial infarction (claimed as heart problems).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

To support his claim, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
October 2005.  A transcript of that proceeding is of record.

The Board also notes that, subsequent to the October 2005 
supplemental statement of the case (SSOC), additional medical 
evidence was received, consisting of a private physician's 
statement dated in October 2005.  VA regulations state that 
any pertinent evidence submitted by the veteran without a 
waiver of initial RO consideration must be referred to the RO 
for review and preparation of an SSOC.  See 38 C.F.R. § 
20.1304(c) (2005).  However, upon review of this evidence, 
the Board finds that it only concerns the claims for 
hypertension and status post myocardial infarction; it is not 
pertinent to the hearing loss and tinnitus claims.  
Therefore, as to these claims, the provisions of 38 C.F.R. § 
20.1304(c) are inapplicable and the case need not be returned 
yet again to the RO.

But the claims for service connection for hypertension and 
status post myocardial infarction (claimed as heart problems) 
must be remanded for this initial consideration.  This will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning these claims.

Issues not on appeal

In the August 2003 rating decision at issue, the RO also 
denied service connection for residuals of a lower lumbar 
injury, rib injury, right hip condition, left hip condition, 
right knee condition, left knee condition, and respiratory 
condition.  The veteran filed a timely notice of disagreement 
(NOD) in August 2003, in response to initiate an appeal 
concerning these additional claims, and the RO sent him a 
statement of the case (SOC) in June 2004.  But he did not 
then perfect his appeal to the Board concerning these 
additional issues by submitting a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement).  Although he filed 
a VA Form 9 in July 2004, wherein he checked the box 
indicating that he was appealing all of the issues listed in 
the SOC, a statement submitted along with that document 
clearly states he was only pursuing appeals concerning his 
claims for bilateral hearing loss, tinnitus, hypertension, 
and status post myocardial infarction.  His representative 
also even more recently reiterated this in a September 2005 
statement.  So the claims indicated are the only ones 
currently on appeal.  38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  Competent medical evidence does not suggest the veteran's 
bilateral hearing loss is causally related to his military 
service.

2.  Competent medical evidence also does not suggest the 
veteran's tinnitus is causally related to his military 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in December 2002, so before the RO's 
initial decision concerning these claims in August 2003.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.



The Court also held in Pelgrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession pertaining to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In addition to the December 2002 VCAA notice, the veteran was 
provided a 
follow-up VCAA notice in August 2004.  Together, these 
letters provided him notice of the evidence needed to support 
his claims that was not on record at the time the letters 
were issued, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
August 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records (SMRs), private and VA 
treatment records, and reports of VA examinations.  There is 
no indication or suggestion of other additional evidence 
having a bearing on this case.  The veteran and his 
representative have not identified any outstanding evidence.



In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of this law.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claims.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided hearing testimony in support of 
his claims in October 2005.  38 C.F.R. § 20.700(a) (2005).

There are a couple of final points also worth noting.  During 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this appeal at hand, as mentioned, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was not provided notice of the type of evidence necessary 
to establish disability ratings or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
the veteran's claims for service connection, so any questions 
insofar as the appropriate disability rating or effective 
date to be assigned are rendered moot.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.


Entitlement to service connection for bilateral hearing loss 
and tinnitus (ringing in the ears)

Because these two issues are being resolved in the same 
manner, the Board will discuss them together.

Pertinent laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection also may be granted on a presumptive basis 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  This presumption, however, is 
rebuttable by probative evidence to the contrary.



In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

Factual background

The veteran's service personnel record, DD Form 214, 
indicates he served in the U.S. Army from December 1957 to 
December 1960 and that he had 1 year and 22 days of foreign 
and/or sea service.  His military occupational specialty 
(MOS) was military policeman (MP).  This document does not 
mention that he received any awards or decorations indicating 
participation in combat or that he served in Korea.  But 
copies of some of his other service personnel records confirm 
he was stationed in Korea during 1958 and 1959.



The veteran's service medical records (SMRs) do not show any 
treatment for or complaints of hearing loss, acoustic trauma, 
or tinnitus.  The report of his November 1960 discharge 
examination shows that pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a 
5
LEFT
5
5
10
n/a
10

There are no pertinent medical records for over 40 years 
after service.

During an April 2003 VA audiology examination, the veteran 
reported experiencing constant ringing in his ears (tinnitus) 
that he said began while in the military.  He also believed 
his hearing was worse in his right ear.  He said that he was 
a gunner in Korea from 1957 to 1960.  He denied any 
significant noise exposure since service.  Audiometric 
testing revealed pure tone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
50
LEFT
20
25
45
50
50

Speech recognition was 70 percent in the right ear and 78 
percent in the left ear.  The diagnoses were mild to moderate 
sensorineural hearing loss in both ears and constant 
moderate-to-severe tinnitus in both ears.  The examiner 
concluded the veteran's hearing loss was not likely service-
connected as his hearing was normal in 1960.  The examiner 
also determined the veteran's "tinnitus is at least 
as likely as not in part related to in-service noise exposure 
as he indicated that it began while in the service and given 
the severity of the noise exposure associated with his work 
as a machine gunner in combat."



Analysis

As indicated, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; 
(2) in-service incurrence of such disability [to include 
within the presumptive period]; and (3) medical nexus.  
See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss of sufficient severity to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability according to this VA regulation.  There also is a 
confirmed diagnosis of tinnitus.  So Hickson element (1) has 
been satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The record reflects that 
bilateral hearing loss was initially identified in April 
2003, over 42 years after the veteran left the military.  
There is no medical evidence indicative of bilateral hearing 
loss prior to April 2003.  Accordingly, there is no evidence 
of disease manifested by hearing loss while in service or 
even within the one-year presumptive period after discharge 
for sensorineural hearing loss, specifically.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).

With regards to tinnitus, the service records do not reflect 
complaint or finding of this condition.  As with hearing 
loss, the first sign of this disability is in April 2003, 
several decades after service.  Hickson element (2) therefore 
has not been met insofar as showing evidence of the initial 
manifestation of either disease in service or sensorineural 
hearing loss within the one-year presumptive period following 
service.



With respect to in-service injury, the veteran testified that 
he spent three months in the de-militarized zone (DMZ) in 
Korea with an infantry unit and that he was exposed to mortar 
and artillery fire and other noise in that capacity.  See the 
transcript of his October 2005 hearing on pages 17-18.  While 
it is unclear whether he served in the DMZ, as alleged, 
copies of his service personnel records do indeed show he 
served as a senior rifleman with "Co A 1st BG 31st Inf APO 7 
Korea" for three months in 1958.  The Board has no reason to 
doubt that noise exposure during service, in the manner 
alleged, occurred.  Hickson element (2), in-service 
incurrence of injury, is accordingly satisfied as to both 
claims.

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence etiologically linking the 
veteran's bilateral hearing loss with his military service 
that ended several decades prior to the initial diagnosis.  
In fact, there is persuasive medical evidence to the 
contrary.  The August 2004 VA examiner specifically 
determined the veteran's hearing loss is unrelated to noise 
exposure in the military.  And in discussing the basis of the 
opinion, the examiner pointed out the veteran's hearing was 
normal in 1960 - when his military service ended.  There is 
no competent medical evidence suggesting otherwise.  So the 
claim for bilateral hearing loss must be denied.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA examiner further concluded the veteran's tinnitus is 
at least as likely as not related to noise exposure 
associated with his work as a machine gunner in combat.  This 
opinion concerning the likely etiology of the tinnitus, at 
least on its face, is favorable to the claim.  But more 
importantly, the record does not show the veteran served as a 
machine gunner in the military - much less that he engaged 
in combat against enemy forces.  As previously indicated, he 
served as an MP and senior rifleman in service, not machine 
gunner.  Aside from this, there is no evidence independently 
confirming he was involved in any type of combat activity.  
VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) and in the implementing regulation 
38 C.F.R. § 3.304(d), requires that a veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

The Court has provided extensive guidance for weighing 
medical evidence.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described).  Here, the VA examiner based his favorable 
opinion concerning the likely etiology of the tinnitus on the 
mistaken belief the veteran not only had served as a machine 
gunner in service, but also that he had engaged in combat.  
But these two allegations on which the opinion clearly was 
predicated remain unsubstantiated.  And a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Rather, the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Here, though, the service records contemporaneous to 
the relevant time in question do not show the veteran was a 
"machine gunner in combat."



Absent this VA examiner's opinion, the only evidence linking 
the veteran's bilateral hearing loss and tinnitus to his 
military service are statements from him, personally.  His 
self-belief that his hearing disorder and tinnitus are 
related to his military service is not competent medical 
evidence which is required to establish his claim has merit.  
It is now well settled that as a layperson without medical 
training, the veteran simply is not qualified to render 
medical opinions regarding matters such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2002); see, too, 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For these reasons, Hickson element (3) has not been met as to 
either claim.  The Board accordingly concludes that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus, 
so there is no reasonable doubt to resolve in the veteran's 
favor, and the benefits sought on appeal are consequently 
denied.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.  

The claim for service connection for tinnitus also is denied.  




REMAND

Entitlement to service connection for hypertension and status 
post myocardial infarction (heart attack, claimed as heart 
problems)

Reasons for remand

The report of the veteran's military pre-entrance 
examination, dated September 11, 1957, reflects that his 
blood pressure was 178/108 on September 10, 1957, 140/80 on 
September 11, 1957, and 150/90 on September 12, 1957.  He 
began serving on active duty about two months later, 
in December 1957.  His service medical records show he was 
sent to the cardiology clinic for a work up of his blood 
pressure.  His blood pressure in September 1960 at the time 
of his cardiology examination was 150/60 and 130/80 in 
October 1960.  A diagnosis of hypertension, very mild and 
labile, was made.  His blood pressure was 134/78 during his 
separation examination in 1960.  There is no indication he 
was placed on medication for hypertension while in service.

The veteran was afforded a VA general medical examination in 
April 2003.  The VA examiner concluded that hypertension was 
not fully established per the service medical records and 
that blood pressure of 130/80 was not considered 
hypertensive.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Additional evidence

An SSOC was issued concerning this appeal in October 2005.  
Since that time, additional private medical evidence has been 
received and associated with the claims file.  This evidence 
consists of a private physician's statement dated in October 
2005, wherein the physician indicates the fact that the 
veteran's hypertension was not treated in service may have 
contributed to the worsening of it and the subsequent 
development of arteriosclerotic heart disease, including his 
small myocardial infarction in December 2001.



The RO has not considered this additional evidence in 
connection with the veteran's  claims.  The U. S. Court of 
Appeals for the Federal Circuit has held that Board 
consideration of additional evidence without remanding the 
case to the agency of original jurisdiction (which, here, is 
the RO) for initial consideration, absent a waiver by the 
claimant, was proscribed.  See Disabled American Veterans 
(DAV) v. Principi, 327 F. 3d. 1339 (Fed. Cir. 2003); see also 
38 C.F.R. § 20.1304(c) (2005).  The veteran has not waived 
his right to have this additional medical evidence initially 
considered by the RO.  So this must be done before deciding 
these claims on appeal.  See 38 C.F.R. § 19.9 (2005).

VA examination 

Given the October 2005 physician's statement, the Board also 
believes a VA cardiology examination will greatly assist in 
determining whether these claimed disabilities are related to 
the veteran's service in the military.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Schedule the veteran for a VA 
cardiology examination to determine the 
nature and etiology of his claimed 
hypertension and heart disease.  
All diagnostic testing and evaluation 
needed to make this determination 
should be conducted and all findings 
reported in detail.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination.  The designated examiner 
must offer opinions in response to the 
following questions:

a) is it at least as likely as not 
(i.e., 50-percent or greater 
probability) that any currently 
diagnosed hypertension began while the 
veteran was in service or within one 
year after his discharge?

b) is it, instead, more likely than not 
that any currently diagnosed 
hypertension began more than one year 
after service or, alternatively, 
existed prior to the veteran beginning 
military service and, if the latter, 
was it chronically worsened by his 
active military service (that is, did 
the preexisting hypertension undergo a 
chronic, appreciable, increase in 
severity during service beyond its 
natural progression?

c) what cardiovascular or cardiac 
diseases do the veteran presently have?

d) for those diagnosed, is it at least 
as likely as not any were initially 
manifested while he was in service or 
within one year after his discharge 
from the military or are otherwise 
attributable to his military service?

Discuss the rationale of the opinion.

2.  Review the report of the VA medical 
evaluation to ensure it contains 
responses to the questions posed.  
If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudication the claims for 
hypertension and status post myocardial 
infarction in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it.



Thereafter, these claims should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional evidence and ensure the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


